Case 1:17-cr-00101-LEK Document 898 Filed 02/17/20 Page 1 of 2   PageID #: 7671




   LARS ROBERT ISAACSON
   Hawaii Bar #5314
   1100 Alakea Street, 20th Floor
   Honolulu, Hawai’i 96813
   Phone: 808-497-3811
   Fax: 866-616-2132
   Standby Attorney for Defendant ANTHONY T. WILLIAMS

                 IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF HAWAI’I


   UNITED STATES OF                    CR. NO. 17-00101-LEK (01)
   AMERICA,
                                       DEFENDANT’S SUMMARY OF
          Plaintiff,                   CONTENTS OF VIDEO/AUDIO
                                       EXHIBITS; DECLARATION OF
         v.                            COUNSEL; EXHIBIT “A;”
                                       CERTIFICATE OF SERVICE

   ANTHONY T. WILLIAMS,

          Defendant.


               DEFENDANT’S SUMMARY OF CONTENTS
                    OF VIDEO/AUDIO EXHIBITS

   Comes now, the Defendant Anthony T. Williams, by and through

   his standby counsel, Lars Robert Isaacson, Esq., and hereby

   provides    DEFENDANT’S        SUMMARY        OF    CONTENTS        OF

   VIDEO/AUDIO EXHIBITS; Declaration of Counsel, Exhibit “A”

   and Certificate of Service.
Case 1:17-cr-00101-LEK Document 898 Filed 02/17/20 Page 2 of 2   PageID #: 7672




      Dated: February 17, 2020


                                      /s/ Lars Isaacson
                                 LARS ROBERT ISAACSON
                                 Standby Attorney for
                                 Defendant Anthony T. Williams
